Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3744 Filed 06/03/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                    Plaintiff,                 CR. NO. 17-20595
 v.
                                               HON. VICTORIA A. ROBERTS
 YOUSEF RAMADAN,

                     Defendant.
                                       /

                  DEFENDANT’S MOTION IN LIMINE
                     AND INCORPORATED BRIEF
            FOR INSPECTION OF GRAND JURY TRANSCRIPTS


       NOW COMES the above-named Defendant, YOUSEF RAMADAN, through

 his counsel, ANDREW DENSEMO, and hereby respectfully moves this Honorable

 Court to issue an “Order” permitting him to inspect the minutes of the Grand Jury in

 the original and superseding indictments, pursuant to Rules 6(e)(3)(E)(i), (ii) and

 16(a) of the Federal Rules of Criminal Procedure.

       The aforesaid Motion is made upon the grounds that the said inspection of the

 Grand Jury minutes for the original and superseding indictments is required by said

 Defendant in the interest of justice. The inspection of the proceedings before the

 Grand Jury is required and is material to the preparation of the defense for the

                                           1
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3745 Filed 06/03/21 Page 2 of 17




 Defendant; because inspection of the Grand Jury transcripts will allow the defense

 to determine whether to demand the appearance of government witnesses for direct

 examination, and, if possible, impeachment of government witnesses-all of which

 should be determined by the Court prior to trial. A denial of the inspection of the

 Grand Jury minutes would arbitrarily deprive the Defendant of the right to confront

 and cross examine witnesses, to a fair trial, and his liberty without due process of

 law, contrary to the due process and fair trial provisions of the Fifth and Sixth

 Amendments to the Constitution; and because due and timely inspection of the

 Grand Jury minutes is necessary in order to prevent the suppression of

 constitutionally protected material under the First Amendment. See United States

 v. Levinson, 88 F.R.D. 119, 121 (E.D. Tenn. 1980) (Defendant may have pretrial

 access to Grand Jury testimony upon demonstration of a particular need); United

 States v. Short, 671 F.2d 178, 184 (6th Cir. 1982)(same).

       In the event that the minutes were not transcribed, Defendant requests the

 Court to “Order” the Government to state, in writing:

       1.     Whether any independent, and/or corroborating, evidence was

 presented to the Grand Jury linking Defendant Ramadan to the crime(s) charged,

 other than the statements made by him.
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3746 Filed 06/03/21 Page 3 of 17




       2.       Whether any evidence was presented to the Grand Jury that Defendant

 had prior knowledge of the contents of the storage locker where allegedly

 incriminating evidence was discovered.

       3.       Whether the Grand Jury was instructed with respect to the standards

 and criteria for judging criminal intent, and, if the answer is in the affirmative, a

 copy of the instructions or the substance of the said instruction if a copy is not

 available.

       4.       Whether statements or testimony was given by or attributed to Phillip

 Prather by federal agents who interviewed Mr. Prather.

       5.       Whether expert testimony was presented to the grand jury regarding the

 design and functioning or legal requirements for registration of a WIX Fuel Filter,

 part #24003.

       6.       Whether testimony or photographs were presented to the grand jury

 describing Mr. Ramadan as Muslim or Palestinian, and/or as being suspected of

 having ties to terrorism.

       7.     Whether testimony was presented to the grand jury which attested to the

 proper preservation of all firearms related evidence, and an unbroken chain of

 custody as it relates to the firearms charged in the indictments.



                                            3
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3747 Filed 06/03/21 Page 4 of 17




       This Motion is based upon 6(e)(3)(E)(i) and (ii) and 16(a) of the Federal Rules

 of Criminal Procedure, the pertinent provisions of the First, Fifth and Sixth

 Amendments to the United States Constitution, and all records on file herein.


                                       Respectfully submitted,

                                       FEDERAL COMMUNITY DEFENDER
                                       EASTERN DISTRICT OF MICHIGAN



                                       s/Andrew Densemo
                                       ANDREW DENSEMO (P37583)
                                       Attorney for Defendant
                                       613 Abbott, Suite 500
                                       Detroit, Michigan 48226
                                       Phone: (313) 967-5829
                                       E-mail: andrew_densemo@fd.org

 Dated: June 3, 2021
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3748 Filed 06/03/21 Page 5 of 17




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA

                  Plaintiff,                   CR. NO. 17-20595
 v.
                                               HON. VICTORIA A. ROBERTS

 YOUSEF RAMADAN,

                  Defendant.
                                      /



                 BRIEF IN SUPPORT OF MOTION IN LIMINE
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3749 Filed 06/03/21 Page 6 of 17
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3750 Filed 06/03/21 Page 7 of 17




                                       TABLE OF CONTENTS

                                                                                                           PAGE

  INDEX OF AUTHORITIES ................................................................................ ii

  CONCISE STATEMENT OF THE ISSUE PRESENTED

  ARGUMENT I……………………….………………………………………….iii

  SHOULD DEFENDANT BE DEFENDANT BE ALLOWED TO
  REVIEW GRAND JURY
  TRANSCRIPTS?.................................................................................................. iii

  CONTROLLING OR MOST APPROPRIATE AUTHORITY FOR THE
  RELIEF SOUGHT ............................................................................................... iv

  INTRODUCTION .................................................................................................1

  ARGUMENT ........................................................................................................1

  CONCLUSION .....................................................................................................6




                                                         i
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3751 Filed 06/03/21 Page 8 of 17




                                  INDEX OF AUTHORITIES


 Cases


 Dennis v. United States, 384 U.S. 855, 872 (1966)………………………………3, 4

 Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 219 (1978)………….1, 2

 Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 398 (1959)…………2

 Weber v. Buchanan, 543 Fed. Appx. 516, 519 (6th Cir. 2013)…………………..2

 United States v. Abernathy, 08-20103, 2009 WL 982796,
 at 2 (E.D. Mich. Apr. 13, 2009)…………………………………………………..2

 United States v. Johnson, 414 F.2d 22, 29 (6th Cir. 1969)…………………….....3

 United States v. Procter & Gamble Co., 356 U.S. 677, 683 (1958)……………...3

 United States v. Rodriguez-Torres, 570 F. Supp. 2d 237, 246 (D.P.R. 2008)…....3

 United States v. Short, 671 F.2d 178 (6th Cir. 1982) ............................................1

 United States v. Socony–Vacuum Oil Co., 310 U.S. 150, 233–34, (1940)……….2

 United States v. Wortman, 26 F.R.D. 183, 206 (E.D. Ill. 1960)……………….....3


 Statutes and Court Rules

 FRCP 6(e) and 16(a).................................................................. iv, 1, 2, 3, 5, 6




                                                  ii
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3752 Filed 06/03/21 Page 9 of 17




           CONCISE STATEMENT OF THE ISSUE PRESENTED



             SHOULD THE GOVERNMENT BE ORDERED
             TO PROVIDE DEFENDANT WITH A COPY OF
             THE GRAND JURY TRANSCRIPTS?

             Defendant answers:            YES.

             The Government answers:       NO.




                                     iii
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3753 Filed 06/03/21 Page 10 of 17




                  CONTROLLING OR MOST APPROPRIATE
                  AUTHORITY FOR THE RELIEF SOUGHT



       The controlling or most appropriate authority for the relief sought in this

 motion is: FRCP 6(e)(3)(i),(ii) and 16(a) and United States v. Short, 671 F.2d

 178 (6th Cir. 1982).




                                          iv
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3754 Filed 06/03/21 Page 11 of 17




                              I.    INTRODUCTION

       The Supreme Court has recognized many justifications for the secrecy of

 grand jury proceedings:

       First, if pre-indictment proceedings were made public, many prospective

 witnesses would be hesitant to come forward voluntarily, knowing that those against

 whom they testify would be aware of that testimony. Moreover, witnesses who

 appeared before the grand jury would be less likely to testify fully and frankly, as

 they would be open to retribution as well as to inducements. There also would be

 the risk that those about to be indicted would flee, or would try to influence

 individual grand jurors to vote against indictment. Finally, by preserving the secrecy

 of the proceedings, we assure that persons who are accused but exonerated by the

 grand jury will not be held up to public ridicule. Douglas Oil Co. v. Petrol Stops

 Northwest, 441 U.S. 211, 219 (1978).

                                   II.ARGUMENT

       Whether Defendant’s Motion and Incorporated Brief for Disclosure of Grand

 Transcripts has shown a particularized need for the relief requested.



                                          1
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3755 Filed 06/03/21 Page 12 of 17




                                     Jury Minutes

       Disclosure of grand jury minutes falls under the district court’s discretion.

 Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 398 (1959). To obtain

 disclosure, the burden is on the defense to show that a “particularized need”

 outweighs the need for secrecy. Id. at 400. Both the discretion of the trial judge and

 the requirement of a “particularized need” govern pre-trial motions for grand jury

 transcripts. See Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211 (1978). A

 “generalized desire” for transcripts “in the hope that evidence beneficial to the

 defendant will be discovered does not satisfy the particularized need requirement.”

 United States v. Abernathy, 08-20103, 2009 WL 982796, at *2 (E.D. Mich. Apr. 13,

 2009).

       The Supreme Court has previously said that “[g]rand jury testimony is

 ordinarily confidential ... [b]ut after the grand jury's functions are ended, disclosure

 is wholly proper where the ends of justice require it.” Weber v. Buchanan, 543 Fed.

 Appx. 516, 519 (6th Cir. 2013) (quoting United States v. Socony–Vacuum Oil Co.,

 310 U.S. 150, 233–34, (1940). The Supreme Court has held that disclosure of grand

 jury minutes is appropriate for certain circumstances such as impeachment of a

 witness, to refresh a witness’s memory, or to test a witness’s credibility. United


                                           2
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3756 Filed 06/03/21 Page 13 of 17




 States v. Procter & Gamble Co., 356 U.S. 677, 683 (1958). When disclosure is

 acceptable, it must be done “discretely and limitedly.” Id. However, even the request

 for minutes for a specific purpose has to be quite specific. See United States v.

 Rodriguez-Torres, 570 F. Supp. 2d 237, 246 (D.P.R. 2008) (“[D]efendants'

 speculation that said disclosure could provide Defendants with possible

 impeachment evidence does not demonstrate to this Court that the need for

 disclosure is greater than the need for continued secrecy.”)

       Courts have denied motions requesting grand jury proceedings for purposes

 of preparing a defense. See United States v. Johnson, 414 F.2d 22, 29 (6th Cir. 1969)

 (the suggestion that grand jury proceedings should be available to defendants to

 prepare for trial is a “far cry from the particularized need test in United States v.

 Procter & Gamble Co.”); United States v. Wortman, 26 F.R.D. 183, 206 (E.D. Ill.

 1960) (mere assertion that grand jury proceedings are needed to prepare a defense is

 not enough to remove the secrecy of grand jury proceedings).

       In Dennis v. United States, 384 U.S. 855, 872 (1966) the court held the

 disclosure of grand jury testimony was permissible because the defendants had

 shown a particularized need. The particularized need included the following:




                                          3
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3757 Filed 06/03/21 Page 14 of 17




       1. The amount of time between the relevant events, the grand jury

          proceedings, and trial;

       2. Four of eight witnesses’ testimony could not be corroborated;
       3. A witness admitted on cross-examination he was mistaken about

          specific dates in previous statements.

       Id. at 872-73. The Court ordered a new trial because the petitioners were

 entitled to review the grand jury minutes relating to four of eight government

 witnesses while they were available for cross-examination. Id. at 875.

       Although Dennis does not fit the facts here exactly, it does provide guidance.

 There has been a significant amount of time that has passed since the initiation of

 this prosecution and trial, over four years. While participating in an evidence review,

 agents presented a firearm to defense counsel that was not one of the firearms,

 charged in the indictment. The agents supposedly returned to the evidence room and

 obtained the correct firearm. The grand jury transcript will reveal what evidence tag

 numbers were assigned to the indicted firearm and whether those evidence tag

 numbers are consistent with the evidence that will be presented at trial. Additionally,

 our review of discovery has produced at least one document which raises some

 concern about evidence related to the charged firearms being unintentionally



                                           4
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3758 Filed 06/03/21 Page 15 of 17




 destroyed at some point (Exhibit A-FBI Laboratory Communication Log). The

 grand jury transcripts will provide proof of the government’s awareness, or

 unawareness, of evidence destruction and whether the agents testified to an unbroken

 chain of custody and preservation of the evidence.

        The government has indicated that it intends to move for the admission of the

 deposition testimony of Phillip Prather in lieu of his appearance in court. The

 defense needs a copy of the grand jury transcript in order to determine if any witness

 testified that Mr. Prather told them his stolen firearm was a Derringer, as opposed to

 a .22 caliber handgun, and whether Mr. Prather made statements which were

 inconsistent with his deposition testimony. The grand jury transcripts will provide

 information important to the defense regarding statements attributed to Mr. Prather

 by the investigating agents. The grand jury transcripts are necessary to impeach the

 deposition testimony of Philip Prather, who will be unavailable at trial. The grand

 jury transcripts were not available to defense counsel at the deposition which

 prevented extensive questioning of Mr. Prather regarding inconsistencies in his

 testimony. In addition, the grand jury transcript will reveal whether evidence of

 conduct unrelated to the charged offenses, such as testimony regarding possible ties

 to or affinity with terrorist groups, was elicited during the hearings. Finally, the



                                          5
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3759 Filed 06/03/21 Page 16 of 17




 grand jury transcripts will reveal whether the agents testified that Mr. Ramadan

 admitted that he knew of, possessed or controlled the firearms alleged in the

 indictment.

                                     I. CONCLUSION

       WHEREFORE, we respectfully request that this Honorable Court enter an

 order that the government, immediately, but no less than 30 days before trial, provide

 the defense with a copy of the grand jury transcripts from the proceedings related to

 the return of the original and superseding indictments.

                                        Respectfully submitted,

                                        FEDERAL COMMUNITY DEFENDER
                                        EASTERN DISTRICT OF MICHIGAN



                                        s/Andrew Densemo
                                        ANDREW DENSEMO (P37583)
                                        Attorney for Defendant
                                        613 Abbott, Suite 500
                                        Detroit, Michigan 48226
                                        Phone: (313) 967-5829
                                        E-mail: andrew_densemo@fd.org

 Dated: June 3, 2021




                                          6
Case 2:17-cr-20595-VAR-EAS ECF No. 236, PageID.3760 Filed 06/03/21 Page 17 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                     Plaintiff,               CR. NO. 17-20595
 v.
                                              HON. VICTORIA A. ROBERTS
 YOUSEF RAMADAN,

                     Defendant.
                                      /

                          CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2021, I electronically filed the foregoing
 Motion with the Clerk of the Court using the ECF system which will send
 notification of such filing to the following:

                          Hank Moon and Douglas Salzenstein
                          211 W. Fort Street
                          Ste. 2001
                          Detroit, MI 48226

                                      FEDERAL COMMUNITY DEFENDER
                                      EASTERN DISTRICT OF MICHIGAN


                                      s/Andrew Densemo
                                      ANDREW DENSEMO (P37583)
                                      Attorney for Defendant
                                      613 Abbott, 5th Floor
                                      Detroit, Michigan 48226
                                      Phone: (313) 967-5829
                                      E-mail: andrew_densemo@fd.org

                                          7
